Citation Nr: 0834766	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-11 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991, from March 1992 to September 1992, and from April 
1994 to April 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claim. 


FINDING OF FACT

The veteran's chronic lumbrosacral strain myostisis, major 
depression, diabetes mellitus type II (DM), status post left 
wrist fracture, status post right wrist facture, and left 
knee osteoarthritis prevent him from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that he was medically 
discharged from his Army job due his low back condition and 
that this condition prevents him from being able to perform 
the duties of any other similar job.    

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of 1) a single service-connected disability 
ratable at 60 percent or more, or 2) as a result of two or 
more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2007).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2007).

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

In this case, service connection is in effect for chronic 
lumbrosacral strain myostisis, status-post herniated disc 
disease at L4 to L5, status post laminectomy of L4 to L5, 
pre-articular sclerosis of the facet joint, rated as 40 
percent disabling; major depression, rated as 30 percent 
disabling; diabetes mellitus type II (DM), rated as 20 
percent disabling; status post left wrist fracture, rated as 
10 percent disabling; status post right wrist facture, rated 
as 10 percent disabling; and left knee osteoarthritis, rated 
as noncompensable.  The veteran's combined disability rating 
is 70 percent.  Accordingly, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16 because his low back 
condition is rated at 40 percent and his combined rating is 
70 percent.  

In an undated narrative summary of the veteran's low back 
injury, a military doctor reported that the veteran had been 
unable to work since January 2002 due to his low back 
condition and that his condition had not improved since that 
time.  The doctor also provided the opinion that the veteran 
was not fit for continued active duty and that his disability 
was permanent in nature.  He strongly recommended an 
expeditious discharge.  

At his October 2004 VA examination, the veteran reported that 
he had worked in mechanics since 1986, including six months 
in the mechanical unit of the Reserves in 1982, and was a 
coordinator of training for Mortuary Affairs while in active 
service until 2001, but had not been employed since December 
2001.  

During March 2006 treatment with Ibzan Perez Munoz, M.D., 
F.A.A.A.F.P., P.S., D.A.B.F.M., the veteran reported that he 
could no longer work as a mechanic because of his low back 
condition.  The veteran's working ability was described as 
poor.  Dr. Munoz assigned a GAF scale score of 50.  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994).

At his May 2007 VA spinal examination, the veteran reported 
that he had worked as a non-commissioned officer (NCO) for 
eleven years, performing duties such as planning trainings 
and missions and doing exercises on the mountain or in the 
field.  Additionally, the veteran reported that he had four 
years of high school study and one year of college education, 
and that prior to entry into service, he had worked as a 
mechanic for three to four years.  However, the veteran 
stated that he could no longer work as a mechanic due to his 
low back pain.  The examiner provided the opinion that, with 
respect to employability, although the veteran could no 
longer work as a mechanic or as an NCO in the Army due solely 
to his low back condition, he could perform a light duty 
administrative job with no pushing, pulling, lifting, or 
carrying objects weighing more than five pounds repeatedly 
during an eight hour day, and would require 15 minute breaks 
every two hours from sitting and standing.  

At his May 2007 psychiatric examination, the examiner 
reported that the veteran was not totally occupationally and 
socially impaired due to his major depression, as he did not 
have deficiencies in judgment, thinking, family relations, or 
work, although he did have deficiencies in mood.  The 
examiner provided the opinion that, based on the veteran's 
history, records, and evaluation, he was not unemployable 
solely due to his neuropsychiatric condition.  The examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
scale score of 55.  A GAF of 55 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co- workers)."  See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994).

At his May 2007 DM examination, the examiner noted that the 
veteran had not worked since 2001, and although he remained 
in the military until 2004, had done so with a permanent 
physical profile and in convalescence.  Additionally, the 
veteran reported that he not worked because of his low back 
condition, not because of his diabetes.  

On evaluation by Ibzan Perez Munoz, M.D. in November 2007, 
the veteran's working ability was described as poor.  Dr. 
Munoz assigned a GAF scale score of 45 and stated that the 
veteran's emotional profile was getting worse.  A GAF of 45 
is defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994).

On this record, in particular the recent assignment of a GAF 
scale score of 45, the Board finds that reasonable doubt 
exists as to whether the veteran is able to secure and follow 
substantially gainful employment as a result of service-
connected disabilities.  While the May 2007 VA examiner 
stated that the veteran was not unemployable solely due to 
his neuropsychiatric condition, the veteran does have other 
significant service-connected physical disabilities, 
including disc disease of the lumbar spine.  With application 
of the doctrine of the benefit of the doubt, the Board grants 
the claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b) 
(West 2002).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the claim 
for a TDIU has been granted, any failure with respect to the 
duty to notify or assist is nonprejudicial.    


ORDER

A total disability rating based on individual unemployability 
is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


